Citation Nr: 1742555	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 25, 2011, and in excess of 20 percent thereafter, for diabetes mellitus.

2.   Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty service from September 1968 to April 1972. 

These matters come before the Board of Veterans Appeals (Board) on appeal of May 2010 (diabetes mellitus) and June 2010 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a July 2015 supplemental statement of the case (SSOC), the RO increased the rating for diabetes mellitus to 20 percent, effective from August 25, 2011.  The Board has recharacterized the claim on appeal accordingly.

While the Veteran initially requested a hearing, he withdrew this request in March 2016.

In May 2016, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, although medication was discontinued due to adverse effects (fluctuating glucose levels); it has not required insulin, with restricted diet and regulation of activities.

2.  VA audiological evaluation showed hearing impairment no worse than Level III in the right ear and level III in the left ear during the appeal period.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 25, 2011, the criteria for a 20 percent initial rating for diabetes mellitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  

2.  For the period from August 25, 2011, the criteria for a rating greater than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  

3.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Criteria - Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The issues on appeal were remanded by the Board in May 2016 primarily for VA examinations to evaluate the current level of severity of the Veteran's service-connected diabetes mellitus and hearing loss. Although examinations were scheduled in January 2017, the Veteran refused the examinations.  The action to be taken in instances where a veteran fails to report for a VA examination depends on whether the examination was scheduled in connection with an initial rating appeal or a claim for an increase.  An initial rating appeal is taken from an original compensation award and assignment of an initial rating for purposes of 38 C.F.R. § 3.655(b) (2016).  Thus, where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

Diabetes Mellitus

Service connection for the Veteran's diabetes mellitus was granted in a May 2010 rating decision, and a 10 percent initial rating was assigned under Diagnostic Code 7913, effective from January 28, 2010, although subsequent RO rating code sheets reflected a 10 percent rating from July 8, 2010.  As there has been no adjudication of severance of service connection for the period from January 28, 2010 through July 7, 2010, the rating period for consideration on appeal is recognized as from January 28, 2010.  In a July 2015 SSOC, the RO assigned a 20 percent staged initial rating for diabetes mellitus, effective from August 25, 2011.   
 
Under Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes mellitus that is manageable by restricted diet only.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, warrants a 60 percent rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, warrants a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

As noted above, service connection has been established for diabetes mellitus effective from January 28, 2010.  As such, the rating period for consideration on appeal is from January 28, 2010.

Private treatment records show that the Veteran was initially diagnosed with diabetes mellitus in January 2008 and placed on Metformin at that time.  After starting Metformin, his blood glucose levels started to fluctuate.  Due to the fluctuations in his blood glucose levels, the Metformin was discontinued.  It was recommended that his control his diabetes with diet, weight loss and exercise.  In a September 2008 private treatment record, it was noted that if his A1C continued to rise, he would be need to be started on Metformin again.

In a February 2010 private treatment record, it was noted that the Veteran was recommended to eat smaller and more frequent meals, exercise more and bring his weight down a few pounds to manage his diabetes mellitus.  It was indicated that he was not a candidate for Metformin at the present time since that would make his lows with exercise even lower.  

In a February 2010 VA progress treatment report, it was noted that the Veteran was diagnosed with diabetes mellitus two years ago and that he was initially treated with a low-dose oral agent, but due to the hypoglycemic episodes, it was stopped and he was on diet therapy alone for over a year.  It was unclear if the Veteran's sugars were controlled at the time.

On VA examination in February 2011, the Veteran denied a history of hospitalizations or surgery due to diabetes.  He denied prior episodes of ketoacidosis or hypoglycemic reactions.  He saw a physician for diabetes check every three months.  He indicated that he was told to follow a restricted or special diet.  He was told to watch his carbohydrate intake.  He indicated that he was told to implement more walking.  His treatment was diet and exercise.  

An August 25, 2011 VA treatment record shows that the Veteran had a prescription refill for Metformin.

The RO assigned a 20 percent staged initial rating for the Veteran's diabetes mellitus, effective from August 25, 2011, when it was shown that the Veteran was prescribed Metformin in addition to a restricted diet.  However, the evidence in this case shows that the Veteran was initially treated with Metformin for management of his diabetes mellitus.  Use of an oral hypoglycemic medication was discontinued only due to adverse effects (fluctuating glucose levels).  It is not documented that he stopped taking the medication due to control of his blood glucose levels during the rating period prior to August 25, 2011.  Under these circumstances, and resolving reasonable doubt in his favor, the Board finds that the criteria for a 20 percent initial rating for diabetes mellitus are met for the entire rating period.  However, a rating in excess of 20 percent is not warranted at any time during the rating period on appeal as there is no evidence that the Veteran's diabetes mellitus requires insulin and regulation of activities.

The Board also finds that the medical evidence of record does not reflect any additional compensable residual complications of diabetes mellitus that have not already been separately rated. In this regard, it is noted that separate service connection has been established for peripheral neuropathy of each lower extremity, carpal tunnel syndrome with diabetic neuropathy of each upper extremity, and erectile dysfunction, as associated with diabetes mellitus.  The Veteran receives special monthly compensation for erectile dysfunction.]

Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Service connection has been established for bilateral hearing loss effective from January 28, 2010.  During the rating perion on appeal, VA examined the Veteran in May 2010 to determine the nature and severity of his bilateral hearing loss disability.  

On May 2010 VA audiometric testing, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

30
40
80
100
LEFT

50
55
85
105+

The average decibel loss for the right ear was 62.5 dB and for the left ear was 73.75 dB.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level III hearing impairment in the right ear and Level III hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the May 2010 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Also of record are February 2010 and August 2012 VA audiometric evaluations.  Both evaluations included speech discrimination testing.  However, the report of the February 2010 VA audiometric evaluation did not specify the word list used.  The report of the August 2012 VA audiometric evaluation specifically noted that the Maryland CNC word list was not used.  Thus, the Board is unable to use these examinations for rating purposes.  See 38 C.F.R. § 4.85.

In light of the above, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not call for a compensable rating for this level of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  In this regard, the Board also observes that the audiological testing results shown during the current appeal do not reflect exceptional hearing patterns.  38 C.F.R. § 4.86. 

The Board considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examination.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

The Veteran's report of difficulty hearing and understanding conversations at the May 2010 VA examination is acknowledged, however, this is reflective of the types of functional difficulty that would be expected to be caused by his recorded level of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examination of record is sufficiently in compliance with the provisions of VA regulations, and it is afforded great probative value in determining the Veteran's level of hearing impairment.

Accordingly, the Board finds that this compensable rating claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this issue, however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

For the period prior to August 25, 2011, a 20 percent initial rating, and no more, for diabetes mellitus, is granted.

For the period from August 25, 2011, a rating greater than 20 percent for diabetes mellitus is denied.

A compensable initial rating for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


